CONCURRENT OPINION PILED BT
MR. JUSTICE WOLE.
My principal reason for filing a separate concurrent opinion is that it seems to me that the true rule has not been sufficiently emphasized in the opinion of the court, but stated rather by way of exception. I conceive the principle to be, ever since the days of Rome, that the heirs of a dead man succeed to all his rights and titles, and that they may bring a suit to recover all or any part of the property belonging to the decedent’s estate which is held adversely to them. The exception is, when there is more than one heir, that no single heir can bring a suit to recover a particular piece or portion of property until he has been made the sole and exclusive owner of the same. All the heirs may bring such a suit, or one heir, in representation of all, might under certain restrictions successfully do so. It is almost an exemplification of the old motto “United we stand, divided we fall.” I agree with the majority opinion entirely in so far as it takes as a basis for the affirmance of the judgment below the principle that where there are a number of heirs no single heir can bring a suit for a particular piece of property unless there has been a partition and a division. But I do not'agree with such parts of the opinion as seem to intimate that a title such as would enable all the heirs or the succession to bring a suit of rei-vindication is not conplete at the instant of the death of the ancestor.
*1077In discussing the judgment of the Supreme Court of Spain of May 20, 1899, the majority opinion, if unexplained, or separated from its context, would seem to indicate that the record in the registry of property of the declaration of heirship might afford the heirs some greater rights. I do not understand the whole opinion so to decide, hut- such an inference might be drawn from the words the court used in distinguishing the case cited from the case at bar. Furthermore, the citation of the judgment of the Supreme Court of Spain of June 13, 1901, standing by itself, does not seem to 'me to state the law clearly. All the heirs may join to bring a suit for any individual piece of property which may be held adversely to them and of which they are the true owners.